 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   LARRY WILLIAM CORTINAS,                              Case No. 1:17-cv-00130-AWI-GSA

11                   Plaintiff,                           ORDER FOLLOWING SETTLEMENT;
                                                          VACATING DATES AND DIRECTING
12           v                                            PARTIES TO FILE DISPOSITIVE
                                                          DOCUMENTS
13   J. SCALIA,
                                                          THIRTY DAY DEADLINE
14                   Defendant.

15

16          This action was filed on January 30, 2017. On May 24, 2021, this Court conducted a

17 settlement conference.         During the settlement conference, the parties reached a settlement

18 agreement.

19          Based upon the settlement of this action, it is HEREBY ORDERED that:

20          1.      All pending matters and dates in this action are VACATED; and

21          2.      Dispositional documents shall be filed within thirty (30) days from the date of

22                  service of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        May 24, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
